
	
		IV
		110th CONGRESS
		2d Session
		S. CON. RES. 73
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			April 8, 2008
			Referred to the 
			 Committee on Energy and Commerce
		
		CONCURRENT RESOLUTION
		Expressing Congressional support for the
		  goals and ideals of National Health Care Decisions Day.
	
	
		Whereas
			 National Health Care Decisions Day is designed to raise public awareness of the
			 need to plan ahead for health care decisions related to end-of-life care and
			 medical decision-making whenever patients are unable to speak for themselves
			 and to encourage the specific use of advance directives to communicate these
			 important decisions;
		Whereas
			 the Patient Self-Determination Act (42 U.S.C. 1395cc(f) et seq.) guarantees
			 patients the right to information about their rights under State law regarding
			 accepting or refusing medical treatment;
		Whereas
			 it is estimated that only a minority of Americans have executed advance
			 directives, including those who are terminally ill or living with
			 life-threatening or life-limiting illnesses;
		Whereas
			 advance directives offer individuals the opportunity to discuss with loved ones
			 in advance of a health care crisis and decide what measures would be
			 appropriate for them when it comes to end-of-life care;
		Whereas
			 the preparation of an advance directive would advise family members, health
			 care providers, and other persons as to how an individual would want to be
			 treated with respect to health care;
		Whereas
			 to avoid any legal or medical confusion due to the emotions involved in
			 end-of-life decisions, it is in the best interest of all Americans that each
			 person over the age of 18 communicate his or her wishes by creating an advance
			 directive;
		Whereas
			 the Conditions of Participation in Medicare and Medicaid, section 489.102 of
			 title 42, Code of Federal Regulations (as in effect on the date of enactment of
			 this resolution), require all participating facilities to provide information
			 to patients and the public on the topic of advance directives;
		Whereas
			 the Centers for Medicare & Medicaid Services has recognized that the use of
			 advance directives is tied to quality health care and has included discussions
			 of advance directives in the criteria of the Physician Quality Reporting
			 Initiative;
		Whereas
			 establishing National Health Care Decisions Day will encourage health care
			 facilities and professionals as well as chaplains, attorneys, and others to
			 participate in a collective, nationwide effort to provide clear, concise, and
			 consistent information to the public about health care decision-making,
			 particularly advance directives; and
		Whereas
			 as a result of National Health Care Decisions Day, recognized on April 16,
			 2008, more Americans will have conversations about their health care decisions,
			 more Americans will execute advance directives to make their wishes known, and
			 fewer families and health care providers will have to struggle with making
			 difficult health care decisions in the absence of guidance from the patient:
			 Now, therefore, be it
		
	
		That Congress—
			(1)supports the goals and ideals of National
			 Health Care Decisions Day;
			(2)supports the goals and ideals of advance
			 care planning for all adult Americans;
			(3)encourages each person in the United States
			 who is over the age of 18 to prepare an advance directive to assist his or her
			 loved ones, health care providers, and others as they honor his or her
			 wishes;
			(4)calls upon all members of Congress to
			 execute such documents and discussions for themselves; and
			(5)encourages health care, civic, educational,
			 religious, and for- and non-profit organizations to encourage individuals to
			 prepare advance directives to ensure that their wishes and rights with respect
			 to health care are protected.
			
	
		
			Passed the Senate
			 April 3, 2008.
			Nancy Erickson,
			Secretary
		
	
